Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 1 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 2 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 3 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 4 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 5 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 6 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 7 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 8 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 9 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 10 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 11 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 12 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 13 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 14 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 15 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 16 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 17 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 18 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 19 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 20 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 21 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 22 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 23 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 24 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 25 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 26 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 27 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 28 of 29




                             EXHIBIT C
Case 4:20-cv-00010 Document 1-3 Filed on 01/02/20 in TXSD Page 29 of 29




                             EXHIBIT C
